Citation Nr: 1444458	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as a lung disorder), to include asthma, and to include as due to in-service herbicide exposure and to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension (claimed as high blood pressure and a vascular disorder), to include as due to in-service herbicide exposure and to include as due to PTSD.

3.  Entitlement to service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for arthritis (claimed as pain and brittle bones).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and C.G. 


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was provided with a hearing before the undersigned in June 2013.  A transcript of that hearing has been associated with the claims file.

As the Board stated in its February 2014 remand, the issue of entitlement to a disability rating in excess of 50 percent for PTSD was raised by the Veteran at his June 2013 Board hearing and in a private opinion dated in May 2013.  Additionally, the issue of entitlement to a monetary allowance under 38 United States Code Section 1805 as a child of a Vietnam Veteran born with spina bifida was raised by the record in a July 2009 statement.  However, even though these issues were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action by the Board in February 2014, it does not yet appear that any action has been taken with respect to the claims.  Therefore, these issues are hereby again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for further development.  Specifically, in the July 2014 Informal Hearing Presentation, it was asserted that new examinations were necessary because the existing examinations failed to address "medical literature pointed out by the Veteran's representative in a November 2013 statement" as directed in the Board's February 2014 remand directives.  After carefully reviewing the evidence, the Board agrees that the VA opinions obtained in April 2014 are not responsive to the February 2014 remand requests for the examiner to consider specific evidence.  Accordingly, addendum opinions must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

Second, a review of Virtual VA reflects that VA records through February 2014 have been associated with the claims file.  If the Veteran has obtained any additional VA treatment with respect to his claimed disabilities since February 2014, these records should also be obtained on remand.

Third, the Board notes that the Veteran did not respond to the March 2014 request for his authorization and consent to obtain potentially favorable evidence from private providers.  On remand, he will have another opportunity to submit such evidence himself or to provide the necessary documentation authorizing VA to make attempts to obtain this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant VA treatment records relating to appellate issues from February 2014 through the present.

2.  Request addendum opinions to the April 2014 VA examination reports for hypertension, arthritis, asthma, and skin disorder.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.  Only if it is determined that additional testing is needed in order to render any of the opinions requested below, schedule the Veteran for a new examination(s). 

(a) The examiner is requested to provide an opinion as to it at least as likely as not that the Veteran's currently diagnosed hypertension had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure.  The examiner must discuss the Veteran's statements regarding the progression of the disorder and whether such statements make sense from a medical point of view, and (2) the medical literature pointed out by the Veteran's representative in a November 2013 statement (i.e. the three medical articles) purporting to indicate a relationship between hypertension and exposure to herbicides.

(b) The examiner is requested to provide an opinion as to whether it at least as likely as not that hypertension was either CAUSED BY or AGGRAVATED BY the service-connected PTSD.  The examiner must discuss the medical literature pointed out by the Veteran's representative in a November 2013 statement (i.e. the four medical articles) purporting to show a link between PTSD and hypertension.

(c) The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current arthritis-related disorder had its onset in or is otherwise related to the Veteran's active military service.  The examiner must discuss (1) the October 1966 and November 1966 service treatment records regarding the low back and right wrist, (2) the Veteran's statements regarding the progression of the disorder and whether such statements make sense from a medical point of view, and (3) the medical literature pointed out by the Veteran's representative in a November 2013 statement (i.e. the C&P Medical EPSS citation) purporting to establish that arthritis may be caused by trauma characterized as overuse of a joint.

(d) The examiner is requested to provide an opinion as to whether it is at least as likely as not that any respiratory disorder had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure.  The examiner must discuss (1) the Veteran's statements regarding the progression of the disorder and whether such statements make sense from a medical point of view, and (2) the medical literature pointed out by the Veteran's representative in a November 2013 statement (i.e. the Fact Sheet and medical article) purporting to establish an indication that his asthma is related to herbicide exposure.

(e) The examiner is requested to provide an opinion as to whether it at least as likely as not that any respiratory disorder was either CAUSED BY or AGGRAVATED BY the service-connected PTSD.  The examiner must discuss the medical literature pointed out by the Veteran's representative in a November 2013 statement (i.e. the cited medical article) purporting to show a link between PTSD and asthma.

(f) The examiner is requested to provide an opinion as to whether it is at least as likely as not that any skin disorder had its onset in or is otherwise related to the Veteran's active military service.  The examiner must discuss (1) the Veteran's statements regarding the progression of the disorder and whether such statements make sense from a medical point of view, and (2) the medical literature pointed out by the Veteran's representative in a November 2013 statement (i.e. the C&P Medical EPSS citation) purporting to show the Veteran had porphyria cutanea tarda related to herbicide exposure.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



